DETAILED ACTION
This office action is in response to Applicant’s communication of 5/19/2021. Amendments to claims 1, 3, 4, 6, 8, 9, 12, 13, 16, 17, 19 and 26 have been entered.  Claims 2, 11 and 25 have been cancelled and claims 14, 15, 27 and 28 remain cancelled.  Claims 1, 3-10, 12, 13, 16-24 and 26 are pending and have been examined.  The rejection and response to arguments are stated below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-10, 12, 13, 16-24 and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter because claims 1 and 3 are directed to a system, i.e. machines performing the process, and claim 16 is directed to a process; Step 1-yes.
Additionally, under step 2A prong 1, the claims recite a series of steps to allocate trade orders, i.e. securities trading, which is a fundamental economic practice and commercial or legal interaction and thus grouped as Certain Methods of Organizing Human Activity.  Determining an 
	The following italicized limitation steps, set forth in claim 3, are directed to the abstract idea of allocating trade orders, i.e. securities trading:
[1] “…determine an occurrence of an event, wherein the event comprises one of an elapse of an interval of time, receipt of an acknowledgement ……, or where the number of stored received incoming orders exceeds a threshold;” This is a most fundamental economic practice when deciding which trade orders were received and when.  In the broadest sense, this step can also be completed through a mental evaluation but for the use of a generic processor and suitably programmed memory.   
[2] “…… receive an incoming order and store the received incoming order ……”; This is also a most common occurrence in the economic practice of trading securities which is an abstract idea.
[3] “…… receive the subset of stored incoming orders for a transaction of a quantity of a financial instrument at an order price among the plurality of the previously received but unsatisfied orders;” 
[4] “…… iteratively access the data stored in the plurality of records and determine an elapse of time and based on the magnitude thereof, rearrange and divide the plurality of records …… into at least4Application Serial No. 14/644,525LSK Ref. No. 004672-14003C-US one non-overlapping subset thereof, each comprising at least one record, as a function of the time of receipt thereof compared to the magnitude of the elapse of time, the number of subsets of arranged records diminishing with each iteration as the elapse of time increases, wherein the arrangement and division of the plurality of previously received but unsatisfied orders into the at least one subset thereof is based on the time of receipt of each of the plurality of previously received but unsatisfied orders being within a threshold of the time of receipt of another of the plurality of previously received but unsatisfied orders, the magnitude of the threshold being a function of the magnitude of the determined elapse of time, wherein those previously received but unsatisfied orders having a time of receipt within the threshold of another of the plurality of previously received but unsatisfied orders are included in the same subset;” This recites organizing and categorizing data by a function of a time criterion, i.e. time receipt compared to an elapse of time.  Organizing information, in this case trade order requests, is an abstract idea and mental evaluation, in the broadest sense, applied to the abstract idea of trading securities. 
[5] “…… allocate each of the received subset of the stored incoming orders for a transaction counter thereto at the order price for a total quantity of the financial instrument that is less than the quantity of each of the received subset of the stored incoming orders, and operative, upon receipt of each of the received subset of the stored incoming orders, to search the order book data structure, as arranged at the time of receipt of the incoming order, to identify one or more suitable orders of the previously received but unsatisfied orders to which to automatically allocate the quantity of each of the received subset of the stored incoming orders to, wherein the quantity of each of the received subset of the stored incoming orders is first allocated to each subset of records which includes at least one of the identified suitable previously received but unsatisfied orders according to a first in first out ("FIFO") allocation algorithm and subsequently thereto, allocate the quantity allocated to each subset of records for further allocation among the identified suitable previously received but unsatisfied orders stored therein according to a pro rata allocation algorithm”  This limitation recites the allocation of matching 
	These limitations recite a process that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice and commercial or legal interaction and therefore falls under Certain Methods of Organizing Human Activity as well as mental steps that fall under the Mental Processes grouping but for the recitation of generic computer components. That is, other than the nominal recitation of multiple processors coupled to multiple non-transitory memories suitably programmed and storing a database, there is nothing in the claim elements which takes the claim out of Certain Methods of Organizing Human Activity and Mental Processes grouping.  Claims 1 and 16 are similarly rejected under the same rationale. 
Under step 2A, prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites using computing devices, i.e. processors with memory suitably programmed and storing a database to perform the steps of determine, receive, forward, receive, access, determine, rearrange, divide, allocate, search, identify and allocate. The computing elements are recited at a high-level of generality (i.e., as generic computers with processors and memory suitably programmed to perform the generic computer functions) such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f), adding insignificant extra-solution activity to the judicial exception, e.g. data gathering and data transmission e.g. receiving and forwarding trade orders, see MPEP 2106.05(g) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h). Accordingly, these additional elements do not integrate the abstract idea into a practical 
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a generic computing device suitably programmed to perform the determine, receive, forward, receive, access, determine, rearrange, divide, allocate, search, identify and allocate steps amounts to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f), adding insignificant extra-solution activity to the judicial exception, e.g. data gathering and data transmission, see MPEP 2106.05(g) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h). Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
	For instance, in the system of claim 3, the italicized steps of: 
[1] “…determine an occurrence of an event, wherein the event comprises one of an elapse of an interval of time, receipt of an acknowledgement ……, or where the number of stored received incoming orders exceeds a threshold;” This is a most fundamental economic practice when deciding which trade orders were received and when.  In the broadest sense, this step can also be completed through a mental evaluation but for the use of a generic processor and suitably programmed memory.   
[2] “…… receive an incoming order and store the received incoming order ……”; This is also a most common occurrence in the economic practice of trading securities which is an abstract idea.
receive the subset of stored incoming orders for a transaction of a quantity of a financial instrument at an order price among the plurality of the previously received but unsatisfied orders;” 
[4] “…… iteratively access the data stored in the plurality of records and determine an elapse of time and based on the magnitude thereof, rearrange and divide the plurality of records …… into at least4Application Serial No. 14/644,525LSK Ref. No. 004672-14003C-US one non-overlapping subset thereof, each comprising at least one record, as a function of the time of receipt thereof compared to the magnitude of the elapse of time, the number of subsets of arranged records diminishing with each iteration as the elapse of time increases, wherein the arrangement and division of the plurality of previously received but unsatisfied orders into the at least one subset thereof is based on the time of receipt of each of the plurality of previously received but unsatisfied orders being within a threshold of the time of receipt of another of the plurality of previously received but unsatisfied orders, the magnitude of the threshold being a function of the magnitude of the determined elapse of time, wherein those previously received but unsatisfied orders having a time of receipt within the threshold of another of the plurality of previously received but unsatisfied orders are included in the same subset;” This recites organizing and categorizing data by a function of a time criterion, i.e. time receipt compared to an elapse of time.  Organizing information, in this case trade order requests, is an abstract idea and mental evaluation, in the broadest sense, applied to the abstract idea of trading securities. 
[5] “…… allocate each of the received subset of the stored incoming orders for a transaction counter thereto at the order price for a total quantity of the financial instrument that is less than the quantity of each of the received subset of the stored incoming orders, and operative, upon receipt of each of the received subset of the stored incoming orders, to search the order book data structure, as arranged at the time of receipt of the incoming order, to identify one or more suitable orders of the previously received but unsatisfied orders to which to automatically allocate the quantity of each of the received subset of the stored incoming orders to, wherein the quantity of each of the received subset of the stored incoming orders is first allocated to each subset of records which includes at least one of the identified suitable previously received but unsatisfied orders according to a first in first out ("FIFO") allocation algorithm and subsequently thereto, allocate the quantity allocated to each subset of records for further allocation among the identified suitable previously received but unsatisfied orders stored therein according to a pro rata allocation algorithm” are considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).  Receiving trade orders, storing said trade orders, forwarding at least some of said trade orders based on a certain rule being determined to have occurred and then matching said trade requests with resting unsatisfied trade requests based on an iterative time arrangement is a business practice of completing a financial transaction. Furthermore, the insignificant extra-solution activity claimed such as the receiving and sending of information is akin to the well-understood, routine and conventional computing activity such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.") and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II). 
Dependent claims 4-10, 12, 13, 17-24 and 26 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
For instance, claims 4 and 17 merely recite having a remaining residual amount of trade orders after an initial matching which is part of the abstract idea.  Claims 5-9 and 18-22 merely recite parameters for determining the elapse of time used in the abstract idea.  Claims 10 and 24 merely recite narrowing and defining a time of receipt.  Claims 12, 13 and 26 merely recite how the orders are arranged by time of receipt.  Claim 23 merely recites that the elapse of time is reset whenever satisfaction or cancellation of all unsatisfied orders is met. 
Clearly, the additional recited limitations in the dependent claims only refine the abstract idea of a series of steps for allocating trade orders, i.e. securities trading, further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
The claims merely amount to the application or instructions to apply the abstract idea (i.e. a series of steps for allocating trade orders, i.e. securities trading) on one or more computers, and 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself or integrate the judicial exception into a practical application.

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 101 rejection of claims 1, 3-10, 12, 13, 16-24 and 26 filed in the Remarks dated 5/19/2021 have been fully considered but they are not persuasive. 
On page 23 of the Remarks, Applicant argues “The claims are not directed to an abstract idea” and on page 24 “The claims do not describe a fundamental economic practice or a mental practice” Examiner respectfully disagrees. 
	Applicant has invented a solution to a business problem, i.e. matching incoming trade orders with resting unsatisfied trade orders in order to complete a financial transaction.  Examiner agrees that the limitation steps of manipulating and arranging trade orders, i.e. intangible contracts in the form of data, by prioritizing by a function of time recite novel steps, but these steps improve the matching of trade orders leading to the completion of a financial transaction which is a fundamental economic practice. Furthermore the steps of  “…determine an occurrence of an event,…”, “…… receive an incoming order and store the received incoming order ……”; “…… receive the subset of stored incoming orders for a transaction of a quantity of a financial instrument…”, “determine an elapse of time and based on the magnitude thereof, rearrange and divide the plurality of records …… into at least4Application Serial No. 14/644,525LSK Ref. No. 004672-14003C-US one non-overlapping subset thereof, each comprising at least one record, as a function of the time of receipt thereof compared to the magnitude of the elapse of time,…..” and “…… allocate each of the received subset of the stored incoming orders for a transaction counter thereto…” can all be interpreted, in the broadest sense, to be mental evaluations, judgments or opinions that can be performed in the human mind.  Receiving trade order requests and deciding to match said requests with resting unfulfilled trade order requests already received based on a function of time is merely completing a financial transaction.  The time-varying treatment of the data records manipulated and rearranged in the database is used to complete the financial transaction, i.e. trade matching, which is, at best, an improvement in the abstract idea which still renders the recited limitations as abstract.
On page 26, Applicants argues under Step 2A, Prong 2, “The claimed invention improves upon the electronic transaction processing system’s ability to manage and allocate incoming order transactions by providing a database for storing data records for previously received order transactions which automatically continuously/iteratively rearranges those data records to coalesce those records into a diminishing number of subset as a function of time vs the age of the records,…” and further argues that “That is, the automated rearrangement of the data records in the database enables the electronic trading system to implement a two part allocation methodology, i.e., using a first algorithm to allocate across subsets of previously received orders, and a second algorithm to allocate within a given subset, the time varying coalescing of data 
	In Finjan the claims employed a new kind of file that enabled a computer security system to do things that it could not do before. Specifically, the “behavior-based” virus scan approach analyzed “a downloadable’s code and determine whether it performs potentially dangerous or unwanted operations—such as renaming or deleting files.” thus providing protection against previously unknown viruses as well as “obfuscated code”. The security profile also enabled more flexible virus filtering. As such ‘“The fact that the security profile “identifies suspicious code” allows the system to accumulate and utilize newly available, behavior-based information about potential threats. The asserted claims are therefore directed to a non-abstract improvement in computer functionality, rather than the abstract idea of computer security writ large’” Virus attacks arose from the advent of computing elements working within Finjan because Applicant’s claimed algorithms and process steps do not improve or allow the generic processor, memory or database to function in any improved or new manner as the claims in Finjan did. Grouping/storing incoming orders based on a time function and then iteratively updating sets of data for allocating/matching incoming orders to these subsets is a business solution applied by generic computing functionality and not a practical application of said judicial exception.
On page 36 of the Remarks, Applicant argues “…, Applicants submit that for step 2B as set forth in MPEP § 2106, the claims recite limitations that amount to significantly more than the judicial exception itself and that are not well-understood, routine, or conventional in the field.” and further on page 40, “The combination of steps recited show that the claim is not to the idea of undertaking a financial transaction or moving monetary value, but rather that the steps impose meaningful limits that allow for regulating the rate of incoming orders to be processed by the electronic trading system and specific manipulation of the data records which store previously received but unsatisfied orders to coalesce those data records into a diminishing number of subsets to which two different allocation algorithms are applied to allocate an incoming order. 
Applicant’s process steps to perform the abstract idea of managing and allocating trade orders may be novel over the interpretation of the combinations of the prior art disclosures, however, it is noted that  “[t]he ‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.” Diehr, 450 U.S. at 188-89. A novel and nonobvious claim directed to a purely abstract idea is, nonetheless, patent ineligible. See Mayo, 566 U.S. at 90.”  Furthermore, as pointed out in SAP America v. Investpic *2-3 ‘“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89-90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea.”’
The additional elements in the claims are a computing system comprising processors with memory suitably programmed comprising a database leveraged to execute the claimed abstract idea. Applicant’s specification at paragraph [0008], Figure 4 discloses “a general computer system for use with the system of Figures 1-3.” Paragraph [00154] discloses ‘'Referring to Figure 4, an illustrative embodiment of a general computer system 400 is shown. The computer system 400 can include a set of instructions that can be executed to cause the computer system 400  using a network, to other computer systems or peripheral devices. Any of the      components or modules discussed above, such as the processors 202 and 302, may be a computer system 400 or a component in the computer system 400.” Also, see at least paragraphs [00155-00167]. The claims at issue do not require any nonconventional computer, network, or other components, or even a non-conventional and non-generic arrangement, of known, conventional pieces but merely call for performance of the claimed functions on a set of generic computer components. The elements of the instant process, when taken alone, each execute in a manner conventionally expected of these elements. The elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone.  
The fact that a generic computing system, such as described above and disclosed in the specification, can be suitably programmed to perform, the claimed method without requiring any nonconventional computer, network, or other components, or even a “non-conventional and non-generic arrangement of known, conventional pieces” but instead merely calls for performance of the claimed functions on a set of generic computer components, satisfies the Berkheimer memo requirement that the additional elements are conventional elements (as outlined in criterion 1 of the Berkheimer memo). Furthermore, under MPEP 2106.05(d)(II) and as explained in the rejection above, the computer functionality leveraged such as accessing, storing, receiving and iteratively calculating a value is well-understood, routine and conventional. The elements of the instant process, when taken alone, each execute in a manner conventionally expected of these elements. The elements of the instant  elements do not add any tiling significantly more than an abstract idea.
In light of the Alice decision and the guidance provided in the 2019 PEG, the features listed in the claims, are not considered an improvement to another technology or technical field, or an improvement to the functioning of the computer itself. At best, these features may be considered a business solution, using computers, to a problem of allocating trade orders, he. securities trading. The alleged benefits that Applicants tout such as are due to business decisions, using computers, rather than any improvement to another technology or technical field, or an improvement to the functioning of the computer itself. By relying on computing devices to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See Alice, 134 S. Ct. at 2359 “use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept),
For these reasons and those provided in the analysis above, Examiner maintains the 35 U.S.C. 101 rejection of claims 1, 3-10, 12, 13, 16-24 and 26.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451.  The examiner can normally be reached on 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        7/8/2021